Case: 12-10044     Document: 00511900151         Page: 1     Date Filed: 06/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 26, 2012
                                     No. 12-10044
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN WAYNE WASHINGTON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:06-CR-21-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        John Wayne Washington, federal prisoner # 20139-077, appeals the
district court’s ruling on his 18 U.S.C. § 3582(c)(2) motion seeking modification
of his 240-month above-guidelines sentence for distribution and possession with
intent to distribute crack cocaine, aiding and abetting. The district court
granted Washington’s motion, determining that he was eligible for a reduction
under Amendment 750 to the Guidelines. The court imposed an amended
sentence of 190 months of imprisonment, which was above the amended

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10044   Document: 00511900151      Page: 2   Date Filed: 06/26/2012

                                  No. 12-10044

guidelines range of 100 to 125 months. Washington argues that the district
court abused its discretion by imposing a sentence above the amended guidelines
range.
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to 18 U.S.C. § 3582(c)(2). United States v. Evans,
587 F.3d 667, 672 (5th Cir. 2009). In determining whether to reduce a sentence,
the district court first determines whether the defendant is eligible for a
reduction and the extent of the reduction authorized. Dillon, 130 S. Ct. 2683,
2691 (2010). Next, the court must consider any applicable § 3553(a) factors and
determine whether a reduction is warranted in whole are in part under the
circumstances. Id. at 2692.
      The district court was not under any obligation to reduce Washington’s
sentence at all and was therefore “under no obligation to reduce it even further
within the recalculated range.” Evans, 587 F.3d at 673. In the instant case, the
record shows that the district court gave due consideration to the motion as a
whole and considered the § 3553(a) factors; thus, there is no abuse of discretion.
See United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2